     Case 1:17-cv-05833-DLC Document 411 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :                   ORDER
               -v-                     :
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     As set forth in a telephone conference of March 2, 2021, it

is hereby

     ORDERED that the New York County District Attorney’s Office

(“DANY”) shall, by March 5, 2021, produce to defendant Esposito

its written communications between DANY and Eric Berry arising

out of or related to litigation involving Berry’s clients Norma

Knopf and Michael Knopf and their adversary Michael Sanford.

     IT IS FURTHER ORDERED that DANY may submit by March 5, 2021

any such communications to this Court’s chambers email address

CoteNYSDChambers@nysd.uscourts.gov for in camera review.

     IT IS FURTHER ORDERED that the parties shall not share the

documents or their substance with anyone other than the parties

in this case without advance permission from the Court.

Dated:      New York, New York
            March 2, 2021
